Citation Nr: 0412515	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  94-41 440A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for burn scars of the left hand.

2.  Entitlement to an initial rating in excess of 20 percent 
for burn scars of the right hand.

3.  Entitlement to an effective date, prior to August 30, 
2002, for the award of an increased evaluation of 80 percent 
for burn scars of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 5, 1990 to June 
15, 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO granted entitlement to 
service connection for burn scars of the left hand and 
assigned a noncompensable evaluation effective from June 16, 
the day following the date of separation from active 
service1993.  The RO also granted entitlement to service 
connection for burn scars of the right hand and assigned a 10 
percent evaluation effective June 16, 1993.  Finally, the RO 
also granted entitlement to service connection for burn scars 
of the face with assignment of a 30 percent evaluation 
effective June 16, 1994.  However, the veteran only appealed 
that portion of the decision wherein the RO assigned 
noncompensable and 10 percent evaluations for bilateral hand 
burn scars.

In June 1999 the Board remanded the claims to the RO for 
further development and adjudicative action.

In February 2003 the RO granted entitlement to an increased 
evaluation of 50 percent effective July 6, 2000, and an 80 
percent evaluation effective August 30, 2002, for burn scars 
of the face.

In August 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO in 
Montgomery, Alabama, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  Prior to August 30, 2002, the competent and probative 
evidence of record did not establish that burn scars of the 
left hand covered an area or areas exceeding one-half square 
foot.

3.  From August 30, 2002, the competent and probative 
evidence of record does not establish that burn scars of the 
left hand covered an area or area exceeding 72 square inches.

4.  Prior to August 30, 2002, the competent and probative 
evidence of record did not establish that burn scars of the 
right hand covered an area or areas exceeding one-half square 
foot.

5.  From August 30, 2002, the competent and probative 
evidence of record does not establish that burn scars of the 
right hand covered an area or area exceeding 72 square inches

6.  The veteran filed a request for an increased rating for 
burn scars of the face on July 7, 2000.  The earliest date 
that it was factually ascertainable that an increase in 
disability had occurred was upon VA examination on July 6, 
2000.  

7.  The RO assigned an increased evaluation of 80 percent for 
burn scars of the face effective August 30, 2002, effective 
date of authorizing criteria.

8.  The March 26, 1994, rating decision does not contain any 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
20 percent for burn scars of the left hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7801 
(2003); See also 67 Fed. Reg. 147, 49590-49599 (July 31, 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7801(1993).

2.  The schedular criteria for an initial rating in excess of 
20 percent for burn scars of the right hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7801 (2003); See also 
67 Fed. Reg. 147, 49590-49599 (July 31, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7801(1993).

3.  The criteria for an effective date prior to August 30, 
2002, for the assignment of an 80 percent evaluation for burn 
scars of the face have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.104, 3.105, 3.159, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  





Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-
notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issues on appeal.  In December 2002, the 
RO notified the veteran of the enactment of the VCAA.  
The RO advised him to identify any evidence not already of 
record, and that it would make reasonable efforts to obtain 
any such evidence pertaining to the issues currently on 
appeal.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claims.  While the December 2002 VCAA letter 
did not specifically provide information regarding the 
evidence necessary to establish entitlement to increased 
ratings, in conjunction with the March 1994, October 1998, 
and January 2001 rating decisions, the September 1994 
statement of the case (SOC), and the October 1997, October 
1998, and March 2003 supplemental statements of the case 
(SSOC), he has been given notice of the requirements for 
increased evaluations.  

While the Board notes the December 2002 VCAA letter was not 
regarding the claim for an earlier effective date, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Pursuant to VAOPGCPREC 8-03, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a newly raised claim.  

The veteran filed his request for an increased rating in July 
2000.  The February 2003 rating decision shows the RO granted 
an increased rating of 50 percent for burn scars of the face 
from July 6, 2000, and 80 percent disabling from August 30, 
2002.  The veteran took issue with the August 2002 effective 
date for the 80 percent rating in his May 2003 notice of 
disagreement (NOD).  

According to VAOPGCPREC 8-03, if in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved.  The RO properly issued a May 2003 SOC, 
which contained the pertinent criteria for establishing an 
earlier effective date, the new issue.  As such, the Board 
finds that the duty to assist and notice provisions of the 
VCAA have been satisfied. 

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The evidence includes the service medical records that 
pertain to the issues on appeal.  VA outpatient treatment 
records have been obtained and associated with the claims 
file.  The veteran has indicated that he has received no 
other post-service medical treatment.  He testified before 
the Board in August 2003.  The transcript has been associated 
with the claims file.

The veteran also underwent a VA compensation examination in 
July 1993, July 1997, July 2000, and April 2001, and those 
examination reports are of record.  The Board finds that 
another VA examination is not warranted in this case because 
there is no reasonable possibility that additional VA 
examinations would substantiate his claims.  The VA 
examinations of record address the nature and extent of 
severity of the disabilities for which the veteran's seeks 
increased evaluations.  Therefore, remand or deferral for the 
scheduling of additional VA examination is not required.  
38 U.S.C.A. § 5103A(d) (West 2002).  


The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the 
claims must be denied.  The circumstances under which VA will 
refrain from or discontinue providing assistance includes a 
claimant's ineligibility for the benefit sought.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating these claims.  Thus, 
the Board concludes that there is no further duty to assist 
the veteran in the development of his claims.  38 U.S.C.A. 
§ 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  
Moreover, he has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  In view of the foregoing, the Board finds 
that he will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of his claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  


The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In this case, regarding the increased rating claims, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision 
(Pelegrini, supra) is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded various opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra. 
Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Increased Ratings

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." 

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.


Scars

The rating criteria for evaluating skin disorders were 
amended, effective from August 30, 2002. See 67 Fed. Reg. 
147, 49590-49599 (July 31, 2002). Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).

Since the veteran's claim was filed prior to August 30, 2002, 
his burn scars of the left and right hands must be evaluated 
under both the old and new criteria, as appropriate, to 
determine which version is more favorable to him.  See 
VAOPGCPREC 3-00.  

As to the effective date of disability compensation award, 38 
U.S.C.A. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to August 30, 2002, the provisions of 38 C.F.R. § 4.118 
pertaining to skin disorders provided rating criteria as 
follows.  Pursuant to Diagnostic Code 7801 for third degree 
burn scars, a 20 percent rating was assigned for an area or 
areas exceeding 12 square inches (77.4 cm2). 38 C.F.R. § 
4.118 (1993).  A 30 percent rating was assigned for an area 
or areas exceeding one half square foot (.05  m2). Id.   A 40 
percent rating was assigned for an area or areas exceeding 
one square foot (.1 m2). Id.  The Board would note that the 
veteran was notified of the new rating criteria for skin 
disorders in the March 2003 SSOC.

The service-connected burn scars of the left and right hands 
are currently rated as 20 percent disabling under diagnostic 
code 7801. 38 C.F.R. § 4.118 (2003).  Pursuant to Diagnostic 
Code 7801, scars, other than on the head, face, or neck, that 
are deep or that cause limited motion warrant a 20 percent 
rating for an area or areas exceeding 12 square inches (77 
sq. cm.). Id.  A 30 percent rating is assigned for an area or 
areas exceeding 72 square inches (465 sq. cm.). Id.  A 40 
percent rating is assigned for an area or areas exceeding 144 
square inches (929 sq. cm.). Id.  


Burn Scars of the Left Hand

Analysis

The veteran contends that he is entitled to a higher initial 
rating for his service connected burn scars of the left hand.  
Specifically, he contends that a higher rating should be 
assigned due to the severity of his symptoms.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; service medical records; reports 
from the veteran's Physical Evaluation Board; reports of VA 
examination dated in July 1993, July 1997, July 2000, and 
April 2001; VA outpatient treatment records dated between 
1997 and 2000; and a transcript of the veteran's August 2003 
Travel Board hearing.  

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's scars of the left hand more 
closely approximate the criteria for the currently assigned 
20 percent rating both prior to and from August 30, 2002.  
Initially, the Board would note that upon Board remand in 
June 1999, there was some question as to the degree of burns.  
As the veteran's burn scar of the left hand was increased to 
20 percent disabling under diagnostic code 7801, the issue 
has become moot.

Prior to August 30, 2002, the 20 percent rating is 
appropriate for the following reasons.  Service medical 
records did not contain any measurements as to the area 
affected upon the left hand.  Upon VA examination in July 
1993, while the veteran had hypo and hyperpigmented scars 
affecting his dorsal hand, there were also no measurements as 
to the exact area of the scar covering the left hand.

Upon VA examination in July 1997, while the appearance of the 
scars was wrinkled and mottled, the burn scars on the left 
hand measured 16.5 x 8.5 cm on the extensor surface.  

This area includes the palmar skin over the first metacarpal 
to the radial aspect of the metacarpal in one dimension, and 
from the distal aspect of the wrist extending into all the 
fingers, including the thumb, index, middle, ring and fifth 
fingers extending almost to the base of the fingernails in 
all of the these digits.  

In July 2000, the veteran was afforded an additional VA 
examination.  At that time, physical examination of the left 
hand revealed a 16.8 x 8.7 cm area affected on the extensor 
surface.  
The examiner also indicated that there appeared to be partial 
thickness burns to the index, middle, ring and little finger 
on that hand, as well as from the tip of the thumb to the 
wrist for an area of approximately 7 inches.

VA outpatient treatment records dated between 1997 and 2000, 
while containing complaints of pain, swelling, and tingling 
with weather shifts, there were no additional measurements of 
the area of the left hand affected by burn scars.  There were 
no findings with respect to limitation of motion of the left 
hand.

While the Board has found that the 20 percent rating in 
effect prior to August 30, 2002, is appropriate there is no 
evidence of record to support an increased rating.  The 
objective evidence of record does not establish that the burn 
scars of the veteran's left hand exceeded an area or areas of 
one-half square foot.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (1993).  

Further, there was no evidence that the veteran's burn scars 
affected limitation of motion of the veteran's left hand. 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1993).  Though the 
Board is sympathetic to the veteran's complaints regarding 
discomfort with weather shifts, his feeling uncomfortable in 
public, and the findings of moderate disfigurement, the 
rating criteria do not provide for increased evaluation on 
this basis.

The Board also finds that the 20 percent rating in effect 
from August 30, 2002, also more closely approximates the 
current level of disability.  As noted above, the rating 
criteria for skin disabilities changed effective August 30, 
2002.  There is no additional medical evidence dated after 
August 30, 2002, and thus, there is no evidence to support a 
higher rating.  

In order to warrant a 30 percent rating under diagnostic code 
7801, there would have to be objective evidence of burn scars 
on the left hand covering an area or area exceeding 72 square 
inches. 38 C.F.R. § 4.118 (2003).  Similarly, there is no 
evidence of record, which supports a finding of limited 
motion of the left hand. 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2003).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for the service-
connected burn scars of the left hand. See Gilbert, supra.  
Accordingly, the Board finds no basis for assignment of 
"staged" ratings.  See Fenderson, supra.


Burn Scars of the Right Hand

The veteran contends that he is entitled to a higher initial 
rating for his service connected burn scars of the right 
hand.  Specifically, he contends that a higher rating should 
be assigned due to the severity of his symptoms.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; service medical records; reports 
from the veteran's Physical Evaluation Board; reports of VA 
examination dated in July 1993, July 1997, July 2000, and 
April 2001; VA outpatient treatment records dated between 
1997 and 2000; and a transcript of the veteran's August 2003 
Travel Board hearing.  

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's scars of the right hand more 
closely approximates the criteria for the currently assigned 
20 percent rating both prior to and from August 30, 2002.  
Prior to August 30, 2002, the 20 percent rating is 
appropriate for the following reasons.  

Service medical records did not contain any measurements as 
to the area affected upon the right hand.  Upon VA 
examination in July 1993, while the veteran had hypo and 
hyperpigmented scars affecting his dorsal hand, there were 
also no measurements as to the exact area of the scar 
covering the right hand.


Upon VA examination in July 1997, while the appearance of the 
scars was wrinkled and mottled, the grafted area of burn 
scars on the right hand measured 16.5 x 9 cm on the extensor 
surface from both lateral aspects of the right hand to the 
base of the fingers.  The right thumb extensor surface up to 
the nail bed was also noted to be grafted, which extended 
approximately to the wrist.  

In July 2000, the veteran was afforded an additional VA 
examination.  At that time, physical examination of the right 
hand revealed a 16.8 x 10 cm grafted area that involved the 
entire extensor surface of both the lateral aspects of the 
right hand that extended to the base of the fingers.  The 
right thumb had an extensor surface involvement from the nail 
bed down across to the base of the right hand.  

The examiner also indicated that there appeared to be partial 
thickness burns to the index, middle, ring and little finger 
on that hand.  While there was some decreased grip of the 
hand, the veteran was able to oppose his finger and thumb.

VA outpatient treatment records dated between 1997 and 2000, 
while containing complaints of pain, swelling, and tingling 
with weather shifts, did not contain additional measurements 
of the area of the right hand affected by burn scars.  There 
were no findings with respect to limitation of motion of the 
right hand.

While the Board has found that the 20 percent rating in 
effect prior to August 30, 2002, is appropriate, there is no 
evidence of record to support an increased rating.  The 
objective evidence of record does not establish that the burn 
scars of the right hand exceeded an area or areas of one-half 
square foot.  38 C.F.R. § 4.118, Diagnostic Code 7801 (1993).  
Further, there was no evidence that the burn scars affected 
motion of the right hand. 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1993).  Though the Board is sympathetic to the 
veteran's complaints regarding discomfort with weather 
shifts, his feeling uncomfortable in public, and the findings 
of moderate disfigurement, the rating criteria do not provide 
for increased evaluations on this basis.





The Board finds that the 20 percent rating in effect from 
August 30, 2002, also more closely approximates the current 
level of disability.  As noted above, the rating criteria for 
skin disabilities changed effective August 30, 2002.  There 
is no additional medical evidence dated after August 30, 
2002, and thus, there is no evidence to support a higher 
rating.  

In order to warrant a 30 percent rating under diagnostic code 
7801, there would have to be objective evidence of burn scars 
on the right hand covering an area or area exceeding 72 
square inches. 38 C.F.R. § 4.118 (2003).  

Similarly, there is no evidence of record, which supports a 
finding of limited motion of the right hand. 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2003).


Earlier Effective Date

Critieria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on the original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later. See 
38 C.F.R. § 3.400.  

In general, except as otherwise provided in paragraph (o)(2), 
increases will be effective the date of receipt of claim or 
date entitlement arose, whichever is later. See 38 C.F.R. 
§ 3.400(o).  

According to 38 C.F.R. § 3.400 (o)(2), the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise it is the date of receipt 
of claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Historically, service connection for burn scars of the face 
was granted in a March 1994 rating decision.  A 30 percent 
disabling rating was assigned, effective from June 1993.  
Notice of the decision was mailed to the veteran in April 
1994.  The veteran did not appeal and as such the decision 
became final.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. 
§§ 20.302, 20.1103.  

The veteran filed a request for an increased rating for burn 
scars of the face in November 1996.  In an October 1997 
rating decision, the veteran's burn scars of the face were 
continued as 30 percent disabling.  Notice of the decision 
was mailed to the veteran in October 1997.  The veteran did 
not appeal this decision and it too became final. Id.

The veteran filed the most recent request for an increased 
rating for burn scars of the face in July 2000.  In a 
February 2003 rating decision, the RO increased the veteran's 
disability rating as follows: 50 percent effective July 6, 
2000, and 80 percent effective August 30, 2002.  

The veteran disagreed with the effective date of the 80 
percent rating and initiated the instant appeal.  The veteran 
maintains that the proper date for assignment of the 80 
percent rating was June 16, 1993, the day after his discharge 
from active duty service.

The Board has reviewed all the evidence of record, to 
include, but not limited to: the veteran's contentions; 
service medical and personnel records; reports from the 
veteran's Physical Evaluation Board; reports of VA 
examination dated in July 1993, July 1997, July 2000, and 
April 2001; VA outpatient treatment records dated between 
1997 and 2000; and a transcript of the veteran's August 2003 
Travel Board hearing.  After a careful consideration of the 
evidence delineated above, the Board finds that an earlier 
effective date for the award of a 80 percent disability 
rating for burn scars of the face is not warranted.  

According to 38 C.F.R. § 3.400 (o)(2), the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise it is the date of receipt 
of claim.  

In the instant case, the veteran was afforded a VA 
examination on July 6, 2000.  This examination indicated that 
the veteran had thickening of the overall skin of his face 
with scarring.  It was noted that the overall skin texture of 
the face had changed.  It was heavily wrinkled and thickened.  

There was scarring with pigmentation changes and 
disfigurement.  Measurement of the burn on the right side of 
the face was 21 cm in length and extended from above and 
posterior to the right external ear, to the left side of the 
forehead down to the external ears and to the lateral aspect 
of the nose from the line just below the anterior aspect of 
the right ear to the upper lip.  There was scarring on the 
chin extending 4.5 cm to the left side of the chin.  The 
veteran was unable to open his mouth fully due to the 
contractures at the corners of the lips.


The RO received the veteran's request for an increased rating 
on July 7, 2000, the day after the aforementioned VA 
examination and clearly within the one-year period of it 
being factually ascertainable that an increase in disability 
had occurred. 38 C.F.R. § 3.400 (o)(2).  As the veteran's 
claim amounts to claim for an earlier effective date for the 
award of an increased rating, July 6, 2000, is the 
appropriate date for the grant of the 50 percent disability 
rating.  

Similarly, the August 30, 2002, the date for the award of the 
80 percent rating is appropriate and not the day following 
the veteran's separation from service.  The increased 80 
percent evaluation was based on a change in the rating 
schedule for skin disorders. See 67 Fed. Reg. 147, 49590-
49599 (July 31, 2002).  

As to the effective date of disability compensation award, 38 
U.S.C.A. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa, supra.  See 
also McCay, supra ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  
Thus, the 80 percent rating may not be assigned earlier than 
August 30, 2002, or the effective date for the change in 
rating criteria.

At this juncture, the Board notes that the veteran has also 
alleged that the original rating decision dated in March 1994 
was erroneous for granting a 30 percent disabling rating for 
burn scars of the face.  He contends that the failure to 
assign the 80 percent evaluation effective June 1993 amounts 
to clear and unmistakable error (CUE).  The RO addressed the 
veteran's contentions in the May 2003 SOC and found that CUE 
had not been committed in March 1994 rating decision.  The 
Board agrees.

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a) 
(2003), taken together, a rating action is final and binding 
in the absence of CUE.  

A decision, which constitutes a reversal of a prior decision 
on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE. See 38 C.F.R. § 3.105(a).  The question of whether 
CUE is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  

Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  

Third, a determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the CAVC, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313). 

The CAVC has defined clear and unmistakable error as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error. See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991). 

The CAVC has also held that the failure to fulfill the duty 
to assist does not constitute clear and unmistakable error. 
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office. Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994). 
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo at 
44.  

The Board finds that the veteran's contention regarding the 
assignment of CUE is without merit.  The veteran's principal 
contention relative to the March 1994 rating decision is that 
the RO failed to properly assign an 80 percent disabling 
rating for burn scars of the face.  The veteran's argument is 
flawed for the following reasons.  

First, as noted above, the increased 80 percent evaluation 
was based on a change in the rating schedule for skin 
disorders. See 67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  
Where compensation is increased pursuant to any Act or 
administrative issue, the effective date of such award shall 
be fixed in accordance with the facts found, but no earlier 
than the effective date of the Act or administrative issue. 
See 38 U.S.C.A. 5110(g).  Thus, the 80 percent rating may not 
be assigned earlier than August 30, 2002, or the effective 
date for the change in rating criteria.

Second, the veteran has not alleged and there is no evidence 
that correct facts, as they were known at the time, were not 
before the adjudicator in March 1994.  Third, there is no 
evidence of an undebatable error, which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.   

Finally, there was no CUE based on the record and the law 
that existed at the time of the prior adjudication in 
question, as the law in question on which the 80 percent 
increased schedular evaluation was awarded, was not in 
existence in March 1994.  


Thus, the Board finds that there was no CUE with respect to 
not previously awarding an 80 percent schedular evaluation 
for burn scars of the face.  The veteran has not met the 
relevant burden, and, therefore, the March 1994 rating 
decision did not involve CUE and it is final.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
earlier effective 
date for the award of the 80 percent disability rating for 
burn scars of the face.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent 
disabling for burn scars of the left hand is denied.

Entitlement to an initial rating in excess of 20 percent 
disabling for burn scars of the right hand is denied.

Entitlement to an effective date prior to August 30, 2002, 
for the award of an increased evaluation of 80 percent for 
burn scars of the face is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



